DETAILED ACTION
The present application is being examined under first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2: The words “bush and steering pinion” (Line 7) should be amended to recite “the bush and the steering pinion.”
Appropriate correction is required.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0198691 to Knopp et al., which discloses:
Claim 1: A steering gear 1 for a motor vehicle (see Paragraph [0001] “The invention relates to an electromechanical motor vehicle steering system”) having comprising:
a steering gear housing 15;
a steering pinion 4 configured to couple to a steering shaft 2, which is inserted into the steering gear housing 15 and meshes with a rack 3; and
a servo drive 5 configured to provide a steering assist force on the steering pinion 4,
wherein the servo drive 5 has a worm 12 driven by an electric motor 11 and a worm gear 13 which meshes with the worm 12,
wherein a bush 20 is pressed into a concentric opening in the worm gear 13,
wherein the steering pinion 4 is inserted into the bush 20, and
wherein the bush 20 is configured to transmit a torque from the worm gear 13 acting on the bush 20 onto the steering pinion 4.
Claim 2: The steering gear 1 as claimed in claim 1, wherein:
the steering pinion 4 has a first axial end section (top section shown in, e.g., FIG. 4) configured to connect to the steering shaft 2 and a second axial end section (bottom section shown in, e.g., FIG. 4), at which the bush 20 is secured to the steering pinion 4,
a first spline 26 is formed in at least some sections on an outer circumference of the steering pinion 4, and
a second spline 25 is formed on an inner circumference of the bush 20, the second spline 25 meshing with the first spline 26 to transmit torque between [the] bush 20 and [the] steering pinion 4.
Claim 3: The steering gear 1 as claimed in claim 2, wherein the bush 20 is configured to bridge a difference in diameter between the worm gear 13 and the steering pinion 4, and the first spline is configured to transmit the torque between the bush 20 and the steering pinion 4 without play.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0198691 to Knopp et al., as applied to Claim 2 above, in view of European Patent Application Publication No. 2905880A2 to Strüber et al. and U.S. Patent Application Publication No. 2019/0162239 to Muster et al.
Claim 4: Knopp discloses the steering gear 1 as claimed in claim 2, but does not disclose wherein:
the second spline 25 and the first spline 26 have an interference fit, and
the first spline 26 has, in axial end sections, a predefined angle of inclination with respect to a radial axis of the steering pinion 4.
Strüber teaches an interference fit between splined components (see Claim 9 of Strüber), in which the external toothing of splines 12 is slightly convex (see Claim 10 of Strüber).  Strüber further teaches “Conveniently, the outer teeth of the splines should be made slightly convex. This allows a low angular compensation between the motor shaft and the working shaft.”
Muster teaches a splined shaft that has, in axial end sections, a predefined angle of inclination with respect to a radial axis.
In view of the Strüber teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering gear 1 disclosed by Knopp such that the second spline 25 and the first spline 26 of the steering pinion 4 have an interference fit, in order to allow a low angular compensation between the steering pinion 4 and the worm gear 13 (as taught by Strüber).
Further, in view of the Muster teaching, the Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering gear 1 disclosed by Knopp, as modified above by Strüber, such that the first spline 26 has, in axial end sections, a predefined angle of inclination with respect to a radial axis of the steering pinion 4, in order to facilitate assembly of the worm gear 13 onto the steering pinion 4.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0198691 to Knopp et al., as applied to Claim 2 above, in view of German Patent Publication No. 102017214523A1 to Hafermatz et al.
Claim 10: Knopp discloses the steering gear 1 as claimed in claim 2, wherein a tooth tip circle diameter formed in the region of the rack 19 is larger than a bearing seat (proximate bearing 22) of the steering pinion 19 (see FIG. 3).
Knopp does not disclose wherein the bearing seat of the steering pinion 19 has a larger diameter than a tooth tip circle of the first spline of the steering pinion 19.
Hafermatz teaches a steering gear in which a bearing seat (proximate 10a) of a steering pinion 9 has a larger diameter than a diameter of the steering pinion 9 that is engaged with a worm wheel 14 (see FIG. 2), and wherein
a tooth tip circle diameter formed in the region of a rack 4 is larger than the bearing seat of the steering pinion 9.
In view of the Hafermatz teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering gear of Knopp such that the bearing seat of the steering pinion 19 has a larger diameter than a tooth tip circle of the first spline of the steering pinion 19 in order to provide an axial limit for the bush/worm wheel combination.

Response to Arguments
Applicant's arguments filed on 07/20/2022, which relate to Claim 1, have been fully considered but they are not persuasive.
Applicant’s sole argument in response to the rejection of Claim 1 under 35 U.S.C. 102(a)(2) is that element 20 of U.S. Patent Application Publication No. 2020/0198691 to Knopp et al. cannot be analogous to the “bush” recited in Claim 1.  The Office respectfully disagrees.  Applicant’s citation of “www.thefreedictionary.com/hub” is not found to be persuasive.  The Office understands that a bush (i.e., a “bushing”) relates to a generally cylindrical element that is concentrically disposed between two parts (e.g., a housing and a shaft).  In the case of the “steering gear” recited in Claim 1, the “bush” is provided between a “worm gear” and a “steering pinion.”  The “hub 20” disclosed by Knopp satisfies the same structural and functional limitations of the claimed bush.  The Office maintains the rejection of Claim 1 under 35 U.S.C. 102 over Knopp.
Applicant does not appear to make any additional arguments relating to the rejection of Claims 4 and 10.

Allowable Subject Matter
Claims 5-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2020/0198691 to Knopp et al., European Patent Application Publication No. 2905880A2 to Strüber et al., U.S. Patent Application Publication No. 2019/0162239 to Muster et al., French Patent Application Publication No. 2638300 to Bost et al., and German Patent Publication No. 102017214523A1 to Hafermatz et al. are considered to be the closest prior art.  
Claims 5 and 12: The claim features recited in Claims 5 and 12, when considered in light of other existing claimed features and based upon the prior art of record, renders the claims novel and non-obvious.
Claim 8: Applicant’s 7/20/2022 arguments relating to Claim 8 are considered to be persuasive.
Claim 11: The closest art does not disclose or suggest drawing the steering pinion into the housing with a pulling device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce, can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658